Hamilton moved for the allowance of a certiorari to the Court of Common Pleas of the county of Burlington. Surveyors were appointed by that court in November last, by whom a return was made, to which a caveat was filed, and in February last freeholders were appointed to review the road, at the instance of the party now applying for the certiorari ; the freeholders had met and had not made a certificate, but “ the term next succeeding that in which they were appointed,” (Rev. Laws, 611, see. 7) had not yet arrived, and no order of that court for the recording of the return had been made.
The court declined the allowance of the writ, deeming the application premature.